Order, Supreme Court, Bronx County (Bertram Katz, J.), entered January 26, 1989, which, inter alia, denied the motion of defendant Greenwood Mills, Inc. to strike this action from the Trial Calendar, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of extending movant’s time to complete discovery until 45 days after service upon it of a copy of this court’s order, with notice of entry, and otherwise affirmed, without costs.
Cognizant as we are of the difficulties encountered by IAS courts in supervising the preparation of the cases assigned to them for trial and understanding the court’s reluctance to reward movant’s inaction in enforcing its right to an additional physical examination of the plaintiff and to inspect and test a sample of the nightshirt in question, we find no improvident exercise of discretion in its ruling. Nevertheless, since there is some question regarding responsibility for the inaction and apparent scheduling difficulties, we afford the movant one final 45-day period during which to complete discovery. The case shall remain on the Trial Calendar during this period (see, 22 NYCRR 202.21 [d]; Ronel-Bennett, Inc. v Consolidated Edison Co., 149 AD2d 678). Concur—Kupferman, J. P., Sullivan, Milonas, Rosenberger and Wallach, JJ.